           Case 4:11-cv-06714-YGR Document 212 Filed 07/13/20 Page 1 of 8




July 13, 2020




VIA CM-ECF

The Honorable Thomas Hixson
United States District Court for the Northern District of California
Courtroom G – 15th Floor
450 Golden Gate Avenue
San Francisco, CA 94120


Re:       In re Apple iPhone Antitrust Litigation, No. 4:11-cv-06714-YGR (N.D. Cal.) (“Pepper”);
          Cameron v. Apple Inc., No. 4:19-cv-03074-YGR (N.D. Cal.) (“Cameron”)

Dear Judge Hixson:

I.        Attestation

Counsel for Defendant Apple Inc. and counsel for nonparty Samsung Electronics America, Inc.
(“SEA”) have met and conferred telephonically and in good faith to resolve the disputes set forth
below. Efforts to resolve the dispute without the Court’s assistance were unavailing.1

DATED:             July 13, 2020                                     GIBSON, DUNN & CRUTCHER LLP

                                                          /s/ Jay P. Srinivasan
                                                      By: _________________________________
                                                         Attorney for Apple Inc.

DATED:             July 13, 2020                 QUINN EMANUEL URQUHART & SULLIVAN, LLP

                                                      By: _________________________________
                                                          /s/ Victoria F. Maroulis
                                                         Attorney for Samsung Electronics America, Inc.


 1
      Pursuant to Fed. R. Civ. P. 45(f), SEA and Apple have agreed to submit this and future disputes in the above-
      captioned cases for resolution by this Court, which issued the relevant Subpoena, rather than in the Southern
      District of New York, the designated place of compliance. See Fed. R. Civ. P. 45(f); D.F. v. Sikorsky Aircraft
      Corp., 2016 WL 3360515, at *1 n.1 (S.D. Cal. June 13, 2016).
            Case 4:11-cv-06714-YGR Document 212 Filed 07/13/20 Page 2 of 8




II.       Apple’s Position
Background: Apple currently faces two class action antitrust lawsuits from iPhone users and app
developers. Both allege that Apple has monopolized iOS app distribution by requiring that all such
apps be distributed through Apple’s App Store after pre-distribution review. Pepper Dkt 111 ¶¶ 3-
4; Cameron Dkt 53 ¶ 2. Plaintiffs say these restrictions allow Apple to charge a supracompetitive
commission on the sale of digital content. E.g., id. ¶ 3. Apple will defend itself by arguing, among
other things, that the relevant market is broader than the iOS-specific market alleged by Plaintiffs,
and that Apple’s practices have legitimate business justifications—including ensuring the security,
privacy, and seamless integration of apps on Apple’s devices. Cameron Dkt 74 at 2, 4-5.
The District Court has acknowledged that “how competition works” on the App Store and similar
platforms is “where the debate is” in these cases. CMC Tr. 24:5-9 (Oct. 7, 2019). To help answer
that question, Apple served a document subpoena on SEA. See Ex. A. SEA is Apple’s most
significant competitor in the sale of handheld devices in the United States, and also operates an
app marketplace, the Galaxy Store, that comes preinstalled on those devices.
In response, SEA served Apple with 65 pages of objections to each Request, most culminating
with: “SEA will not produce documents.” Ex. B at 20, 22, 25, 27, 29, 32, 35, 37, 40, 42, 47, 50,
52, 63. Since then, during a four-month back-and-forth involving hours of phone calls and dozens
of pages of correspondence, Apple has endeavored to explain the relevance of its Requests and
explore ways to ease SEA’s burden of compliance. For example, Apple discussed how SEA could
satisfy certain Requests by focusing searches on limited custodians or specific documents. Ex. E
at 4-5. Additionally, and contrary to SEA’s suggestion below, Apple has repeatedly made clear
that “it does not want every document that touches on the subjects listed.” Ex. E at 4.2 Yet SEA
has refused to do anything but point out internet pages, describe inadequate public sources, and
produce a minimal amount of data—and, even then, only on the unrealistic condition that Apple
drop all other Requests. See Ex. G.3
Argument: SEA cannot shirk its obligation “to participate in transparent and collaborative
discovery.” Apple Inc. v. Samsung Elecs. Co., Ltd., 2013 WL 1942163, at *3 (N.D. Cal. May, 9,
2013). SEA does not dispute that Apple’s Requests meet the standard for relevance. Nor could it,
as “[w]ithout question, competitors’ views and evaluation of the market are relevant to defining a
market and evaluating market power.” N.M. Oncology v. Presbyt’n Healthcare Servs., 2016 WL
3452757, at *3 (D.N.M. May 10, 2016); accord Covey Oil Co. v. Cont’l Oil Co., 340 F.2d 993,
997-99 (10th Cir. 1965); Dean Foods Co. v. Pleasant View Dairy Corp., 2011 WL 38994, at *1-2
(N.D. Ind. Jan. 5, 2011); see also AFMS LLC v. UPS Co., 2012 WL 3112000, at *4-6 (S.D. Cal.
July 30, 2012).
As set forth in Exhibit E, Apple’s Requests target highly relevant documents. First, Apple seeks
data from SEA about the performance and usage of the Galaxy Store (RFP 3), plus SEA’s reports
and analyses about the Galaxy Store and competition among app marketplaces (RFPs 4-9). These
documents relate to market definition, market power, competitive effects, and Plaintiffs’ claims of
injury. Second, Apple seeks documents describing how SEA reviews apps for security, content,

 2
      Apple also made clear that it would accept documents from a more limited time period (see Ex. E at 3), but SEA
      never indicated it would produce documents in response to any request if Apple would narrow the time period.
 3
      Apple is not moving in this instance to compel responses to RFPs 1, 2, 20(a)-(b), 22, or 23. See Ex. H at 1-2.



                                                           2
           Case 4:11-cv-06714-YGR Document 212 Filed 07/13/20 Page 3 of 8




and quality (RFPs 14, 17, 18), business practices of the sort that are at issue in this case. Third,
Apple seeks documents about device and platform competition between SEA and Apple (RFPs
10-13), which (again) are highly relevant to contested issues of market definition, market power,
and competitive effects. Apple also seeks communications between SEA and Google on these
issues (RFPs 16, 19) because Google’s operating system (Android) powers SEA’s phones in the
United States, and its own app marketplace (Google Play) is a major source of apps for Samsung’s
customers. But rather than contest or engage with these points, SEA has asserted three sweeping
objections for why it will not produce responsive documents. None justifies SEA’s stonewalling.
First, SEA represents that it does not possess documents responsive to several Requests.
Specifically, it says it lacks information about the Samsung Galaxy Store because the relevant
functions are performed not by SEA, but by its Korean parent. See Ex. G at 1-2, 6. Putting aside
that it took Apple fully two-and-a-half months and three teleconferences to extract this excuse
from SEA (see Ex. F), even a cursory internet search shows the claim is not credible. Over the
years, multiple U.S.-based SEA executives have spoken about Samsung’s competitive strategy for
its app store. For instance, in 2014, John Pleasants, an SEA executive who was then head of a “unit
responsible for the app store,” explained how Samsung planned to attract developers and integrate
its store into devices. How Samsung Plans to Fix its Galaxy Apps Store, CNET (Sept. 3, 2014).
And according to LinkedIn, SEA executives based in California hold (or have recently held) titles
such as the “Head of Galaxy Store,” the Galaxy Store’s “Senior Manager” and SEA’s “Senior
Contracts Manager” responsible for app store applications. SEA appears to play a significant role
in managing and operating the Galaxy Store, and it is therefore not credible that this entity does
not possess the documents Apple has requested. Whether or not SEA has “control” over its Korean
parent’s documents or is responsible for generating them, if SEA possesses responsive material it
must cough it up. Illumina Cambridge Ltd. v. Complete Genomics, Inc., 2020 WL 820327, at *8
(N.D. Cal. Feb. 19, 2020) (Hixson, M.J.) (“The phrase ‘possession, custody or control’ in Rule 45
‘is in the disjunctive and only one of the numerated requirements need be met.’”).4
Second, SEA contends that Apple does not need the material sought by its subpoena. E.g., Ex. B
at 3. But as a participant in both devices and app distribution, SEA has a unique and credible
perspective on competitive dynamics and app-security risks that is hard to replicate. See N.M.
Oncology, 2016 WL 3452757, at *3 (“Typically, the only source for competitors’ views of the
market is from the competitors themselves.”); Columbus Drywall & Insulation, Inc. v. Masco
Corp., 2006 WL 2871834, at *2 (S.D. Ohio Aug. 7, 2006) (competitor’s documents may “from a
tactical standpoint, present advantages in the litigation not easily realized from parties or
experts.”). The mere existence of other less probative or reliable evidence “does not automatically
mean that [Apple] lacks a substantial need for the information sought here.” Gradillas Court
Reporters, Inc. v. Cherry Bekaert, LLP, 2018 WL 2197544, at *4 (N.D. Cal. May 14, 2018). In

 4
     Unlike in Zenith Electronics v. Vizio, Inc., Apple’s doubts about SEA’s claimed lack of documents are based on
     far more than “the parent-subsidiary relationship itself.” See 2009 WL 3094889, at *2 (S.D.N.Y. Sept. 25, 2009).
     The materials above clearly suggest that, unlike in Zenith, SEA has a meaningful role in the line of business at
     issue. Plus, internal SEA documents that have become public through prior litigation further undermine SEA’s
     claims. For example, SEA contends that it has not communicated with Google about topics covered by Apple’s
     subpoena (see Ex. G at 6; Ex. H at 3), but these documents suggest otherwise. See Samsung Decided To Start
     Attacking Apple After Steve Jobs Died, Business Insider (Apr. 16, 2014) (Samsung U.S. subsidiary’s then-CEO
     and chief marketing officer were asked if they could “go to Google” and “ask them to launch a campaign against
     Apple”).



                                                          3
         Case 4:11-cv-06714-YGR Document 212 Filed 07/13/20 Page 4 of 8




any event, SEA is wrong as a factual matter. Much of the information sought, especially relating
to the Galaxy Store, is unavailable from anyone but SEA. See Ex. E at 3 & n.2. If necessary, Apple
is fully prepared to explain its substantial need for the documents sought.
Third, SEA contends that the documents sought are too commercially sensitive to produce to a
competitor. See, e.g., Ex. B at 4-5. One wonders about this objection when SEA claims it doesn’t
possess anything relevant. But, at any rate, the argument lacks merit. “The fact that [SEA]
competes with [Apple] is insufficient to thwart the free flow of information at the heart of the
discovery rules.” Med. Ctr. at Elizabeth Pl., LLC v. Premier Health Partners, 2013 WL 3872077,
at *7 (S.D. Ohio July 25, 2013). SEA has never tried to explain why its documents—even those
from many years ago—are commercially sensitive, much less make a “strong showing” to that
effect. E.g., Gonzales v. Google, Inc., 234 F.R.D. 674, 684 (N.D. Cal. 2006); see Diamond State
Ins. Co. v. Rebel Oil Co., Inc., 157 F.R.D. 691, 697-98 (D. Nev. 1994) (only documents that “if
disclosed, would cause substantial economic harm to the [producing party’s] competitive position”
deserve extra protection). Still, discovery of commercially sensitive documents is “virtually always
ordered once the movant has established that the secret information is both relevant and
necessary,” as Apple has here. Compaq Comput. Corp. v. Packard Bell Elecs., Inc., 163 F.R.D.
329, 338 (N.D. Cal. 1995). In such cases, a robust protective order like the one in place suffices to
protect a nonparty’s interests. See, e.g., Gradillas, 2018 WL 2197544, at *5-6; AFMS, 2012 WL
3112000, at *7. And Apple will agree to additional protections if necessary. See Ex. H at 2.
Requested Relief: Rather than engage in meaningful discussion, SEA has chosen “obfuscation
[and] obstinacy.” Samsung Elecs., 2013 WL 1942163, at *3. Apple therefore respectfully asks this
Court to order production of documents responsive to Apple’s subpoena.




                                                 4
          Case 4:11-cv-06714-YGR Document 212 Filed 07/13/20 Page 5 of 8




III.     SEA’s Position
Apple Served SEA with an Overbroad Subpoena: Apple subpoenaed its U.S. competitor—
Samsung Electronics America, Inc. (“SEA”)—for highly confidential, competitive, trade secret
information, much of which is not relevant. (See Ex. A.) Apple’s subpoena does not come close
to complying with the Federal Rules. For example, one of Apple’s 23 requests seeks all of SEA’s
documents concerning “U.S. consumer preferences for and attitudes towards [smartphones and
tablets].” (RFP 13.) Also, Apple’s subpoena has four pages of definitions demanding over 13
years of production.
SEA Properly Responded to Apple’s Subpoena and Cited Relevant Law: SEA conducted an
extensive investigation and provided Apple with a detailed response, identifying locations where
Apple could obtain responsive material. SEA did not serve Apple with “65 pages of objections.”
SEA’s responses cited relevant authority supporting a finding that Apple’s subpoena is improper.
(See Ex. B.) SEA spent months working in good faith, providing additional information, and
expecting Apple, in turn, to appropriately narrow its subpoena. Ultimately, Apple unreasonably
failed to budge and now blatantly misrepresents SEA’s positions.
Apple Refused to Materially Narrow its Subpoena: While Apple alleges that it “explore[d]
ways to ease SEA’s burden of compliance” and provided “focus[ed] searches on limited custodians
or specific documents,” Apple did nothing of the sort.5 Apple narrowed nothing, rejected SEA’s
offers of compromise, ignored SEA’s affirmances regarding requests for which it located no
responsive documents, and continued to demand full, unyielding compliance based on pure
speculation. SEA has attached the meet and confer materials demonstrating SEA’s compliance
and Apple’s unreasonableness. (See Exs. C-G.) On March 30 and April 9, 2020, SEA provided
Apple with its response to Apple’s subpoena, and in doing so, directed Apple to multiple specific
sources of information. (Ex. B.) Then again, on May 1, 2020, SEA identified to Apple where it
could obtain materials in response to Requests 1-3, 5, 9-14, 18-23. (Ex. D (SEA 5/1 Letter).)6 In
June, SEA confirmed its willingness to work with Apple in good faith. (Ex. F (Apple 6/5 Letter).)
SEA noted it either did not have some responsive documents or that the documents were available
publicly (RFPs 1, 2, 14-19, 21-23), and offered to produce other documents (RFPs 3-13). (Id.) By
that point, SEA had engaged in three meet and confers, exchanged letters, and conducted an
internal investigation to ensure SEA’s compliance. (Ex. G (SEA 6/10 Letter).) At the same time,
Apple had not narrowed its subpoena at all. (Id.)
Apple divides its subpoena into 4 categories; SEA worked with Apple in good faith in each one:
(1) regarding RFP 3, SEA directed Apple to responsive information and agreed to produce data;
SEA agreed (without a time limitation) to produce syndicated market research responsive to RFPs
4-9; (2) regarding RFPs 14, 17, 18, SEA told Apple SEA is not responsible for the review process,
identified what it had and was willing to produce, and explained how Apple could access older
data; (3) regarding RFPs 10-13, SEA directed Apple to multiple sources of data and agreed to

5
  The only supposed “narrowing” Apple was willing to do was state that it “does not want every document,” only
those that were created by, provided to, or reviewed by SEA’s executives, directors, and decision makers. (Ex. E at
4-5.) Apple never proposed a list of search terms, custodians, or documents. Further, Apple falsely states that SEA
would compromise “only on the unrealistic condition that Apple drop all other Requests.”
6
  Apple cites two irrelevant websites for its misguided position that “[m]uch of the information sought, especially
relating to the Galaxy Store, is unavailable from anyone but SEA.” (Ex. E at 3 & n.2.)



                                                          5
          Case 4:11-cv-06714-YGR Document 212 Filed 07/13/20 Page 6 of 8




produce syndicated market research without any time limitation; (4) regarding RFPs 16 and 19,
SEA searched for but could not locate communications with Google on the responsive topics.
(SEA did not represent that it has no communications with Google whatsoever.7)
Argument: Apple served an overbroad subpoena and refused to reasonably narrow it in good faith.
Meanwhile, SEA conducted an extensive search, pointed Apple to responsive information, and
provided details on the requested documents. SEA has more than complied with its obligations
under Rule 45. Apple failed to “avoid imposing undue burden or expense” on SEA. Fed. R. Civ.
P. 45(d)(1). “The Ninth Circuit has long held that nonparties [like SEA] subject to discovery
requests deserve extra protection from the courts.” Lemberg Law LLC v. Hussin, 2016 WL
3231300, at *5 (N.D. Cal. June 13, 2016). This is because “[n]onparty witnesses are powerless to
control the scope of litigation and discovery.” United States v. Columbia Broad. Sys., Inc., 666
F.2d 364, 371 (9th Cir. 1982). SEA is a nonparty, so Apple has an obligation to reduce burdens
on SEA and seek documents elsewhere. See Genus Lifesciences Inc. v. Lannett Co., Inc., 2019
WL 7313047, at *4 (N.D. Cal. Dec. 30, 2019). Apple has made no effort to “avoid imposing undue
burden or expense” on SEA. See, e.g., Audio MPEG, Inc. v. HP Inc., 2017 WL 950847, at *5
(N.D. Cal. Mar. 10, 2017) (“[T]he court is not persuaded that the burden to Apple of producing
this large amount of sales data—15 years’ worth . . . is outweighed by the benefit to [the
subpoenaing party] of obtaining this information.”).8
Many of the Requested Documents Are Not Within SEA’s Possession, Custody, or Control:
SEA searched for materials in its possession, custody, or control, offered as a good faith concession
to produce certain categories of documents located from that search, and told Apple where it could
not locate certain categories of documents. Apple ignored this. Apple’s speculation regarding
what documents SEA does and does not have should be given no weight, similar to Apple’s
representations in other cases where Apple was a third party. See, e.g., Audio MPEG, 2017 WL
950847 at *2. Most of the documents Apple seeks would be in Samsung Electronics Co., Ltd.
(“SEC”), not SEA. Apple falsely states that “it took Apple fully two-and-a-half months and three
teleconferences to extract this excuse from SEA.” Not so. Indeed, SEA’s April responses to
Apple’s subpoena made clear that certain documents “were entered into with a different entity—
Samsung Electronics Co., Ltd.” and SEA objected “to the extent [Apple] seeks information that is
not in SEA’s possession, custody, or control.” (Ex. B, RFP 1.)
Apple argues that if SEC has responsive documents, SEA necessarily has access to them. Apple
is wrong. “In the Ninth Circuit, a practical ability to obtain the requested documents from a related
organization is not enough to constitute control because the related organization could legally . . .
refuse to turn over such documents.” Seifi v. Mercedes-Benz U.S.A., LLC, 2014 WL 7187111, at
*2 (N.D. Cal. Dec. 16, 2014); see also Tessera, Inc. v. Micron Tech., Inc., 2006 WL 733498, at *6
(N.D. Cal. Mar. 22, 2006). Courts have noted the distinction between SEC and SEA, holding that


7
 Apple mischaracterizes citations to suggest that SEA has responsive communications with Google. (See Fn. 3.) Not
so. SEA executives were not told to “go to Google” for anything. Rather, they questioned whether they could go to
Google.     https://appleinsider.com/articles/14/04/15/samsung-braced-for-iphone-5-tsunami-targeted-an-attack-on-
apples-customer-base (note, the email is misquoted but the screenshot is accurate).
8
 Apple misleadingly states that SEA asserted only “three objections.” Since Apple addresses only those objections,
SEA limits its responses to Apple’s arguments, but maintains all of its other objections. (See Ex. B; see also Ex. D
(SEA 5/1 Letter) (noting that objections are not limited to the three Apple cherry-picked to address).)



                                                         6
         Case 4:11-cv-06714-YGR Document 212 Filed 07/13/20 Page 7 of 8




SEA “does not have access to Samsung Korea’s separate archives.” See Zenith Elecs. LLC v.
Vizio, Inc., 2009 WL 3094889, *1 (S.D.N.Y. Sept. 25, 2009).
SEA’s Documents Are Commercially Sensitive: Apple speculates SEA’s corporate documents
are not “commercially sensitive.” Apple is wrong. Among its other overbroad requests, Apple
seeks the “analyses, reports, advice, recommendations, comparisons, [and] studies” “created by or
provided to [SEA’s] executives [and] directors.” (RFPs 4-5.) These are nothing but
“commercially sensitive.” Apple must show it has a “substantial need for the . . . material that
cannot be otherwise met without undue hardship.” Fed. R. Civ. P 45(d)(3). While Apple may
want the commercially sensitive trade secrets in SEA’s possession, Apple cannot show it has the
necessary “substantial need.” See, e.g., Waymo LLC v. Uber Techs., Inc., 2017 WL 2929439, at
*4 (N.D. Cal. July 7, 2017). Apple’s citation to Compaq Comput. Corp. v. Packard Bell Elecs.,
Inc., 163 F.R.D. 329 (N.D. Cal. 1995) proves SEA’s point. Packard Bell had no access to surveys
reflecting industry practice, so it had a substantial need for that information. Here, however, Apple
has access to such materials.
The protective order does not provide sufficient protection particularly as Apple’s in-house
attorneys can access documents under the PO. “[T]here is no rule that a competitor has to reveal
its trade secrets merely because they are produced subject to a protective order.” Waymo LLC v.
Uber Techs., Inc., 2017 WL 3581171, at *1 (N.D. Cal. Aug. 18, 2017); see also Convolve, Inc. v.
Dell, Inc., 2011 WL 1766486, at *2 (N.D. Cal. May 9, 2011) (“While a protective order would
restrict access to some extent, it would still allow access by counsel, legal assistants, experts, their
assistants, the jury, and court staff. Seagate should not have to suffer such disclosure without a
clear-cut need and a subpoena narrowly drawn to meet that need.”); Waymo, 2017 WL 2929439
at *3 (rejecting assertion that the protective order ameliorated confidentiality concerns, particularly
involving “a Rule 45 subpoena between direct competitors operating in the same industry”).
Requested Relief: Given Apple’s unwillingness to meaningfully narrow its subpoena, SEA does
not believe further meet and confers will be productive and respectfully requests that Apple’s
subpoena be quashed or narrowed consistent with SEA’s positions during meet and confers.




                                                   7
        Case 4:11-cv-06714-YGR Document 212 Filed 07/13/20 Page 8 of 8




Respectfully submitted:

GIBSON, DUNN & CRUTCHER LLP                     QUINN EMANUEL URQUHART &
                                                SULLIVAN, LLP
By:___________________________
     /s/ Jay P. Srinivasan
Theodore J. Boutrous Jr. (SBN 132099)                /s/ Victoria F. Maroulis
                                                By: __________________________
  tboutrous@gibsondunn.com                      Victoria F. Maroulis (Bar No. 202603)
Richard J. Doren (SBN 124666)                    victoriamaroulis@quinnemanuel.com
  rdoren@gibsondunn.com                         Kyle Batter (Bar No. 301803)
Daniel G. Swanson (SBN 116556)                   kylebatter@quinnemanuel.com
  dswanson@gibsondunn.com                       555 Twin Dolphin Dr., 5th Floor
Jay P. Srinivasan (SBN 181471)                  Redwood City, CA 94065
  jsrinivasan@gibsondunn.com                    Telephone: 650-801-5000
333 South Grand Avenue
Los Angeles, CA 90071-3197                      Attorneys for Samsung Electronics America,
Telephone: 213.229.7000                         Inc.

Veronica S. Lewis (pro hac vice)
 vlewis@gibsondunn.com
2100 McKinney Avenue, Suite 1100
Dallas, TX 75201
Telephone: 214.698.3100

Ethan Dettmer(SBN 196046)
 edettmer@gibsondunn.com
Eli M. Lazarus (SBN 284082)
 elazarus@gibsondunn.com
555 Mission Street
San Francisco, CA 94105-0921
Telephone: 415.393.8200

Cynthia E. Richman (pro hac vice)
 crichman@gibsondunn.com
1050 Connecticut Avenue, N.W.
Washington, DC 20036-5306
Telephone: 202.955.8234

Attorneys for Defendant Apple Inc.

                                     Signature Attestation

In compliance with Local Civil Rule 5-1(i)(3), I hereby attest that the other signatories to this
document concurred in its filing.

     /s/ Jay P. Srinivasan
By: _____________________                                                  Dated: July 13, 2020




                                               8
